Citation Nr: 1641434	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-20 790	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office and Education Center (RO) in Muskogee, Oklahoma



THE ISSUE

Eligibility for Chapter 30 Education Benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The appellant served on active duty from March 1996 to November 1999.  

This matter comes before the Board of Veterans Appeals (Board) from a May 2010 RO determination.  In April 2016, the Board remanded the case for further evidentiary development.  Such development having been fully accomplished, it is again before the Board for appellate review.


FINDING OF FACT

The appellant served a single period of service from March 1996 to November 1999, characterized as under other than honorable conditions, which is not considered to be an honorable discharge for purposes of Chapter 30 eligibility. 


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria for educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations generally impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify nor the duty to assist provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because the application of the law to the facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Basic eligibility requirements for VA educational assistance under the provisions of Chapter 30 are set forth in 38 C.F.R. § 21.7042.  In pertinent part the governing regulation provides that after completing at least three years of the obligated active duty service period, the educational applicant must continue on active duty, or be discharged from service with an honorable discharge, or be released after service on active duty characterized by the Secretary concerned as honorable service.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042(a)(4).  

Review of the appellant's DD Form 214 shows that he served on active duty from March 1996 to November 1999 when he was discharged under other than honorable conditions on account of misconduct.  The DD Form 214 represents the official conclusion of the Department of the Navy regarding the appellant's period of service and his character of service.

The designation of the discharge by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  This principle is applicable to all VA benefits, but is applied specifically to the context of education claims in the provisions of M-22-4, Part V, para. 1.17(e)(2), Note 1.  

The appellant argues that he in fact had two different periods of active service, the first of which lasted for approximately two years, and then he re-enlisted.  He therefore asserts that he should be qualified for VA education benefits based upon his first period of service.  

Careful review of the appellant's service personnel records reveals that his interpretation of the facts is simply incorrect.  His records show that he signed enlistment papers in February 1996.  He initially enlisted in the Reserves, but changed his enlistment to active service in March 1996, apparently with the inducement of attending a particular in-service school.  He was then inducted into active Naval service that same month.

A single notation in the appellant's personnel records reflects that he had reenlisted for six years in April 1998.  The next and last entry in his "official record" shows that he was discharged in November 1999.  

Although it appears that the appellant did re-enlist before his original term of service was completed, the Navy did not consider the re-enlistment to constitute a second period of service.  If they had, he would have been issued a DD Form 214 for the first period of service and a second Form for the second period of service.  Instead, the Navy viewed the re-enlistment as an extension of the Veteran's original term of service.  This is evidenced by the issuance of a single DD Form 214 for the appellant's entire period of active duty.  

An honorable discharge or honorable service is required for basic eligibility for Chapter 30 education benefits.  Therefore, the appellant's active service, which was under other than honorable conditions, does not constitute qualifying service.  38 C.F.R. § 21.7042(a)(4).  The appeal must be denied.

In reaching this decision, the Board again emphasizes that VA is bound by the findings of the service department on matters regarding character of discharge, and may not make its own character of discharge determination for a discharge that is less than honorable.  The appellant is free to seek an upgrade in his character of discharge to honorable and to reapply for VA benefits if one is obtained.






ORDER

Eligibility for Chapter 30 education benefits is not established.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


